Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-19-2022 under amendments and request for continue examination, which have been placed of record in the file. Claims 1-17 and 19-93 are pending. Claim 18 is cancelled.

Interview Summary
Examiner called Applicant’s representative on 05-23-2022 and discussed with Applicant’s representative the newly claims filed with request for continued Examination on 05-19-2022 and requested to identify the support for the newly filed claims in specification. Examiner thanks Applicant’s representative for elaborating the newly filed claims with respect to drawings as well as support for the newly filed claims in specification and filed supplemental Applicant arguments with identifying support for the newly filed claims on 05-24-2022 per Applicant’s approval.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 05-19-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Claims 1-17 and 19-59 were allowed in office action mailed on 04-20-2022. Applicant has amended dependent claim 17; as well as  added new claims 60-93. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61 and 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM GUN-SHIK (CN102262854 (A) ).
Regarding Claim 60, KIM GUN-SHIK (CN102262854 (A) )  suggests display device  (paragraph 27) comprising: a first unit pixel including a first sub-pixel, a second sub-pixel, and a third sub- pixel of different respective colors (please see figure 1, paragraph 27); and a second unit pixel adjacent to the first unit pixel (please see figure 1-5, notice two pixels are adjacent to each other, please see figures 1-5 notice two sets or RGB sub-pixels also paragraph 27 recites a plurality of sub-pixel groups 10 including sub-pixels 12 , 14 , and 16 are repeatedly arranged), the second unit pixel including a first sub-pixel, a second sub-pixel, and a third sub-pixel (please see figures 1-5 notice two sets or RGB sub-pixels also paragraph 27 recites a plurality of sub-pixel groups 10 including sub-pixels 12 , 14 , and 16 are repeatedly arranged), the first, second, and third sub- pixels being configured to emit different colors (please see figure 1-5, paragraph 28 further recites The first subpixel 12 emits light of a first color, the second subpixel 14 emits light of a second color, and the third subpixel 16 emits light of a third color), wherein the first sub-pixel of the first unit pixel and the first sub-pixel of the second unit pixel each emit light of a first color  (please see figure 1-5, paragraph 28 further recites The first subpixel 12 emits light of a first color, the second subpixel 14 emits light of a second color, and the third subpixel 16 emits light of a third color, the first subpixel 12 , the second subpixel 14 and the third subpixel 16 may be included in the subpixel group 10, paragraph 27, suggests a configuration in which a plurality of sub-pixel groups 10 including sub-pixels 12 , 14 , and 16 are repeatedly arranged), the second sub-pixel of the first unit pixel and the second sub-pixel of the second unit pixel each emit light of a second color (please see figure 1-5, paragraph 28 further recites The first subpixel 12 emits light of a first color, the second subpixel 14 emits light of a second color, and the third subpixel 16 emits light of a third color, the first subpixel 12 , the second subpixel 14 and the third subpixel 16 may be included in the subpixel group 10, paragraph 27, suggests a configuration in which a plurality of sub-pixel groups 10 including sub-pixels 12 , 14 , and 16 are repeatedly arranged), and the third sub-pixel of the first unit pixel and the third sub-pixel of the second unit pixel each emit light of a third color (please see figure 1-5, paragraph 28 further recites The first subpixel 12 emits light of a first color, the second subpixel 14 emits light of a second color, and the third subpixel 16 emits light of a third color, the first subpixel 12 , the second subpixel 14 and the third subpixel 16 may be included in the subpixel group 10, paragraph 27, suggests a configuration in which a plurality of sub-pixel groups 10 including sub-pixels 12 , 14 , and 16 are repeatedly arranged), and wherein a first emission layer corresponding to the first sub-pixel (paragraph 27, 28 suggests each sub-pixel (a light emitting diode) emit different color light further suggests having a light emission layer)   of the first unit pixel includes a first side and a second side crossing the first side (please see figures 1-5 please notice sub-pixel 12, 14, and 16 two horizontal sides intersection two vertical sides forming rectangle as well as square), the second   and third sub-pixels of the first unit pixel are arranged to face the first side of the first emission layer (please see figures 1-5, sub-pixels 12 and 14 are facing sub-pixel 16 first side)   and the second and third sub-pixels of the second unit pixel are arranged to face the second side of the first emission layer (please see figures 1-5 sub-pixels 12 and 14 of the second pixel unit adjacent to first pixel unit facing second side of the first sub-pixel unit (or first emission layer, paragraph 27, 28 suggests each sub-pixel (a light emitting diode) emit different color light further suggests having a light emission layer).
Prior art of KIM GUN-SHIK (CN102262854 (A) ) fails to disclose or recite light emission layer.
However, KIM GUN-SHIK (CN102262854 (A) )  does recite per paragraphs 27, 28, sub-pixels are organic light emitting diode of different color obviously suggests having light emission layer.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of light emission layer since prior art of KIM GUN-SHIK (CN102262854 (A) )  does recite per paragraphs 27, 28, sub-pixels are organic light emitting diode of different color which obviously implies having light emission layer.



Regarding Claim 61, KIM GUN-SHIK (CN102262854 (A) )  suggests an area of the second sub-pixel of the first unit pixel is different from an area of the third sub-pixel of the first unit pixel, and an area of the second sub-pixel of the second unit pixel is different from an area of the third sub-pixel of the second unit pixel (please see figures 1-5 suggests each sub-pixels are bordered further suggesting each having their own are per assigned border).


Allowable Subject Matter
Claims 62-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-17; 19-59 and 70-93 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Claims 19-59 were allowed in non-final office action mailed on 10-15-2021.  Applicant has amended independent claim 1; as well as cancelled objected dependent claim 18. Applicant has amended independent claim 1 adding objected dependent claim 18 allowable limitations to expedite allowance of the instant application. After the extensive search and further consideration all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-17
a pixel-defining layer defining an area of at least one of the first sub-pixel, the second sub-pixel, and the third sub-pixel; and a spacer protruding from the pixel-defining layer, wherein the first side and a second side of the first sub-pixel come together at an angle, and wherein the first sub-pixel, the second sub-pixel, and the third sub-pixel are configured to emit lights of different colors.
For Claims 19-25; 38-59 and 70-93
wherein one of the first intermediate layers, the second intermediate layers, and the third intermediate layers are square, and a remaining two of them are rectangular, wherein two of the first intermediate layers, the second intermediate layers, and the third intermediate layers are positioned so as to face a remaining one of the first intermediate layers, the second intermediate layers, and the third intermediate layers, and two of the first intermediate layers, the second intermediate layers, and the third intermediate layers are parallel to each other and facing a same side of the remaining one of the first intermediate layers, the second intermediate layers, and the third intermediate layers, and wherein the first intermediate layers, the second intermediate layers, and the third intermediate layers comprise materials configured to emit lights of different colors when power is applied to the first intermediate layers, the second intermediate layers, and the third intermediate layers.
For Claims 26-37
wherein the mask assembly comprises: a mask frame; and a plurality of mask sheets sequentially arranged along one side of the mask frame in an extended state above the mask frame, wherein each of the mask sheets comprises a plurality of openings, wherein some of the plurality of openings are tilted in a direction with respect to an extension direction of a mask sheet of the plurality of mask sheets and some other of the plurality of openings are tilted in a direction different from the direction of the some of the plurality of openings, and wherein each of the plurality of openings has a rectangular form shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
The newly searched prior arts of Gong Su-Cheol (US 20150070374 A1) disclosure;  paragraphs 47-56. 
Jung Jun-Heyung (US 10,418,4128 B2) of (Col. 7, Line 46 to Col. 8 Line 44) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-26-2022